PER CURIAM.
Willie Jones seeks review of the circuit court’s order denying his petition for writ of habeas corpus, in which he challenged the revocation of his parole. We conclude that the petition contained claims which, if true, might entitle Jones to relief. Accordingly, we conclude, further, that the trial court erred in denying the petition without issuing an order to show cause. Therefore, we reverse the order denying the petition for writ of habeas corpus, and remand to the circuit court for the issuance of an order to show cause directing the Florida Parole Commission to file a response. Following the filing of a response and a reply thereto, the circuit court shall consider the merits of the claims raised by Jones.
*1075REVERSED and REMANDED, with directions.
BARFIELD, WEBSTER and BROWNING, JJ, concur.